DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/905,670, filed on January 15, 2016.

Information Disclosure Statement
The IDS received on May 10, 2022 is proper and is being considered by the Examiner.
Drawings
The drawings received on November 19, 2021 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikiforov et al. (WO 94/16090, issued July 1994; IDS ref).
With regard to claim 1, Nikiforov et al. disclose a method comprising:
performing nucleic acid amplification on a sample “method for detecting a desired exonuclease resistant amplification product of a polymerase chain reaction”, page 15), using a first primer including at least one modified nucleotide (‘modified primer’) and a second primer, wherein the amplification provides a double-stranded nucleic acid comprising a first strand comprising the modified primer and a downstream amplified region; and a second strand (“conducting a polymerase chain reaction with two primer molecules, wherein one of the primer molecules contains a sufficient number of phosphorothioate nucleotide derivative (most preferably, about 4) at that primer’s 5’ terminus to render the terminus resistant to a 5’[Wingdings font/0xE0]3’ exonuclease; the reaction being sufficient to form double-stranded amplification products”, page 15); and
incubating the double-stranded nucleic acid of (a) with a 5’ to 3’ double-stranded nucleic acid specific exonuclease which hydrolyzes the second strand but does not hydrolyze the amplified region of the first strand, to provide a single stranded nucleic acid product comprising the amplified region of the first strand (“subsequently treating the amplification products with a 5’[Wingdings font/0xE0]3’ exonuclease under conditions to degrade oligonucleotides that lack a sufficient number of phosphorothioate bonds to render the oligonucleotides resistant to the exonuclease”, page 15).
Therefore, Nikiforov et al. anticipate the invention as claimed.
Conclusion
	No claims are allowed. 
This is a continuation of applicant's earlier Application No. 14/905,670.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 13, 2022
/YJK/